     Case 2:19-cv-02524-JAM-AC Document 17 Filed 09/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    BENJAMIN JUSTIN BROWNLEE,                          No. 2:19-cv-2524 JAM AC P
11                       Petitioner,
12           v.                                          ORDER
13    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
14
                         Respondent.
15

16

17          Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

19   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

20   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

21   In the present case, the court does not find that the interests of justice would be served by the

22   appointment of counsel at this time.

23          Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

24   counsel (ECF No. 16) is denied without prejudice to a renewal of the motion at a later stage of the

25   proceedings.

26   DATED: September 15, 2020

27

28
